UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1818


SHAMIA J. DUNCAN,

                Plaintiff – Appellant,

          v.

UNITED STATES POSTAL SERVICE HEADQUARTERS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02097-BEL)


Submitted:   February 16, 2012             Decided:   February 28, 2012


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Herman, Baltimore, Maryland, for Appellant.        Rod J.
Rosenstein, United States Attorney, Joseph R. Baldwin, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shamia J. Duncan appeals the district court’s order

granting summary judgment to Defendant and denying her cross-

motion for summary judgment in her civil action seeking damages

under     the    Federal     Tort   Claims     Act    (“FTCA”),   28   U.S.C.A.

§§ 1346(b)(1), 2671-80 (West 2006 & Supp. 2011), for injuries

she suffered in connection with an automobile collision.                   Duncan

argues on appeal that the district court erred in concluding she

was     contributorily       negligent       and,    therefore,   barred    from

recovery under the applicable law — the tort law of Maryland —

and that the court erred in denying her cross-motion for summary

judgment.       We affirm.

            We review a district court’s adverse grant of summary

judgment de novo, drawing reasonable inferences in the light

most favorable to the non-moving party.               PBM Prods., LLC v. Mead

Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).                       Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”         Fed. R. Civ. P. 56(a).

            Under Maryland law, a plaintiff who is contributorily

negligent is barred from recovery in tort.                See Ramos v. S. Md.

Elec. Coop., Inc., 996 F.2d 52, 54-55 (4th Cir. 1993) (citing

cases).     Contributory negligence is defined as “the failure to

observe ordinary care for one’s own safety.                It is the doing of

                                         2
something that a person of ordinary prudence would not do, or

the failure to do something that a person of ordinary prudence

would do, under the circumstances.”                Menish v. Pollinger Co.,

356 A.2d 233, 236 (Md. 1976) (internal quotation marks omitted).

After review of the record and the parties’ briefs, we conclude

that the district court did not err in determining that Duncan

failed to exercise due care as a matter of law.                   The undisputed

evidence establishes that Duncan failed to observe ordinary care

for    her   own    safety   by    either    failing      to   look    for    traffic

approaching her at an intersection or looking in such a manner

that   she   failed    to    see   the   vehicle   plainly      approaching      her.

Because such failure contributed to the collision, the district

court properly concluded that Defendant was entitled to judgment

in its favor on the question of liability under the FTCA for the

collision.         Summary    judgment      was   thus    properly     granted    to

Defendant and denied to Duncan.

             Accordingly, we affirm the district court’s order.                   We

dispense     with     oral    argument      because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                         3